UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139354 IMMUNOBIOTICS, INC . (Exact name of registrant as specified in its charter) Florida 20-0947115 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1062 Calle Negocio, Suite C, San Clemente, California 92673 (Address of principal executive offices including zip code) 800-524-9172 ( Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 23,460,000 shares of common stock, $.001 par value per share, as of September 15, 2010. Transitional Small Business Disclosure Format (Check one): Yes o No x IMMUNOBIOTICS, INC. Index PARTI. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Balance Sheets as of June 30, 2010 (unaudited) andDecember 31, 2009 3 Unaudited Statements of Operations for the three and six months ended June 30, 2010 and 2009 and for the period from April 1, 2004 (inception) to June 30, 2010 4 Unaudited Statements of Cash Flows for thesix months ended June 30, 2010 and 2009 and for the period from April 1, 2004 (inception) to June 30, 2010 5 Unaudited Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 4T. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Removed and Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 16 2 IMMUNOBIOTICS, INC. (A Development Stage Company) Balance Sheets ASSETS June 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalent $ $ Prepaid expenses - Inventory Computer equipment, net Deposits - Patent TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable - related party Accrued salaries Deferred revenue Convertible notes payable Convertible note payable, net of discount Note payable - related party Notes payable TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, no par value, 100,000,000 shares authorized,23,460,000 and 15,610,000 shares issued and outstanding, respectively Accumulated deficit during development stage ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’EQUITY (DEFICIT) $ $ 3 IMMUNOBIOTICS, INC. (A Development Stage Company) Unaudited Statements of Operations for the three months ended June 30, 2010 and 2009 and for the period from April 1, 2004 (inception)to June 30, 2010 For the Three Months Ended June 30, For the Six Months Ended June 30, For the Period From April 1, 2004 (Inception) to June 30, Revenue Sale of products Licensing fees $ Total Revenue OPERATING EXPENSES Cost of goods sold - - General and administrative Rent Professional fees Salaries Research and development - Patent impairment - - Advertising - Consulting TOTAL OPERATING EXPENSES Loss from operations ) OTHER EXPENSES Financing expense - - Interest expense NET LOSS BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) ) $ ) $ ) Net loss per share - basic and diluted ) Weighted average number of shares outstanding during the period - basic and diluted 4 IMMUNOBIOTICS, INC. (A Development Stage Company) Unaudited Statements of Cash Flows for the three months ended June 30, 2010 and 2009 (unaudited) and for the period from April 1, 2004 (inception)to June 30, 2010 For The SixMonths Ended June 30, For The Six Months Ended June 30, For the Period From April 1, 2004 (Inception) to June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services - Common stock issued for financing Warrants issued for services - - Amortization of debt discount Depreciation expense Impairment of patents - Changes in operating assets and liabilities: Increase in inventory - ) Increase in prepaid expenses ) - ) Increase in deposits ) - ) Increase in deferred revenue Increase in accrued payroll Accounts payable and accrued expenses Accounts payable related party - Net Cash Used In Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of computer equipment - ) ) Net Cash Used in Investing Activities - ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - - Proceeds from convertible notes payable Proceeds from convertible notes payable Proceeds from notes payable - related party - Proceeds from capital contribution from related party - - Proceeds from issuance of common stock - - Net Cash Provided By Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ Supplemental disclosure of non cash investing & financing activities: Cash paid for income taxes $
